DETAILED ACTION
Election/Restrictions
Claims 2-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 October 2020.
Applicant's election with traverse of Group III in the reply filed on 26 October 2020 is acknowledged.  The traversal is on the ground(s) that combined search of all inventions would not be a serious burden on the examiner.  This is not found persuasive because the applicant fails to provide any reasoning that a burden would not be placed on the examiner and due to the divergent subject matter of each invention, focusing on completely different portions of the nozzle, which would require searches in different classification areas, using different terminology and focusing on different aspects of the device, such that a serious burden would be placed on the examiner to examine all inventions simultaneously.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the phrase “between them” is considered to require in the claim because it may be interpreted as defining the suction duct as being physically between the two half-shells, or may be interpreted as defining that the suction duct is formed by the two half-shells together (i.e. the suction duct is formed by a combination of the first and second half-shells).  Either interpretation is considered to be supported by the current application and both are addressed in the Response to Arguments section below.  It is requested that the applicant amend the claim to clarify the intent of the limitation and/or reply on the record with the intended interpretation for the sake of future examination.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18-20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohr et al. (DE 102008004966 A1).
Regarding claim 1, Mohr discloses a suction nozzle for a portable hard surface cleaning apparatus for drawing off and suctioning off liquid from a hard surface, in particular from a window pane, comprising a suction nozzle housing having a first (56) and a second (57) housing half-shell which between them form a suction duct (60), wherein the suction duct extends from a suction opening at which a replaceable squeegee lip (65) is held in place, to a suction duct end section (76) to which a source of vacuum is connectable for creating a suction flow and wherein the two housing half-shells each have at least one holding element (both numbered 69, for first shell in Fig. 3, for second shell in Fig. 6) adjacent to the suction opening and a holding section (67) of the replaceable squeegee lip is arranged between the holding elements of the two housing half-shells, wherein the holding elements of the housing half-shells in each case form an engagement with the holding section of the replaceable squeegee lip.
Regarding claims 18 and 19, Mohr further discloses that the suction nozzle has a non-replaceable squeegee lip (62) which is integrally formed on the first housing half-shell (molded onto the half-shell 56; paragraph 0051 of English language translation) and the non-replaceable squeegee lip together with the first housing half-shell forms an injection-molded part (disclosed as molded, wherein “injection-molded” is considered to be a product-by-process limitation with the molded lip of Mohr being structurally and functionally equivalent regardless of the specific molding process) comprising a hard component (ABS material disclosed in paragraph 0023, known in the art to be a relatively hard material) and an elastomer component (rubber-like plastic material in paragraph 0023, known in the art to be an elastomer material).
Regarding claim 20, Mohr further disclose that the at least one holding element (69 on portion 83 in Fig. 6) of the first housing half-shell is arranged in the area of the suction duct and forms a flow guide element (shape and location of portion 83 inherently guides flow by forming part of the suction duct; no further structure claimed for the “flow guide element”) and wherein the elastomer component (62) at least partially surrounds, in a circumferential direction, the at least one holding element arranged in the area of the suction duct (the elastomer component is clearly positioned along a first side of the holding element, which is considered to “at least partially surround” the holding element in a circumferential direction; i.e. “any location exterior to the holding element will read on “at least partially surrounding” and the elastomer component is located outside a circumferential direction of the cross section of the portion of the holding element that engages the replaceable lip, thus partially surrounding in the circumferential direction).
Regarding claims 23 and 24, Mohr further discloses a portable hard surface cleaning apparatus (10) for drawing off and suctioning off liquid from a hard surface, in particular from a window pane, the portable hard surface cleaning apparatus having a suction unit (16), a dirty-liquid tank (23) and a separating device (33) for separating liquid from a suctioned liquid/air mixture, and having the suction nozzle in accordance with claim 1, wherein the portable hard surface cleaning apparatus has a suction duct receiving socket (42) which is pluggably connectable to the suction duct end section, and has a latch receptacle (51) for receiving a latch projection (52) of the suction nozzle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al. (DE 102008004966 A1) as applied to claim 1 and in view of Single et al. (6,180,212).

    PNG
    media_image1.png
    387
    387
    media_image1.png
    Greyscale
Mohr discloses the suction nozzle as discussed supra, also disclosing that one of the two housing half-shells has a latch element in the area of the suction duct end section, which latch element forms an elastically deformable wall section (A; obviously must be elastically deformable allow for engagement/disengagement to/from the receiving portion 51 in the cleaner, also being very well known as the common manner of design to anyone of ordinary skill in the art) of the suction duct and wherein the latch element forms a latch hook (52) which has a spring tongue (A) forming the elastically deformable wall section of the suction duct and a latch projection (B) projecting outwards (in the axial direction of the tongue) from the spring tongue.  However, Mohr fails to disclose that the spring tongue is overmolded by the elastomer component.  Single discloses another latching element for engagement by a user’s finger, similar in function and operation as the latch of Mohr, and teaches that the portion of the latch that is engaged by the user’s finger is .  

Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive.  The applicant in argues that then the Mohr reference does not read on the pending claims, suggesting that the first and second half-shells do not form the suction duct between them due to the guide part forming part of the suction duct.  However, the guide part is disclosed as part of the suction head and may be considered to be part of the first half-shell due to the tongue and groove connections (88/91 and 89/92) between the first half-shell and the guide part.  The claims do not require each half-shell the be a single component, and actually define the first half-shell as a hard component and an elastomer component, such that the additional guide part may also be considered to be part of the first half-shell, thus reading on the pending claims.  Further, as discussed supra, it is unclear if the phrase “between them” is referring to the physical location of the suction duct (between the first and second half-shells) or merely disclosing that the two half-shells together form parts of the suction duct.  In either situation, the suction duct is found to be at least partially formed physically between the two half-shells, and at least partially formed by the two half-shells together when the guide part is .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Zuger et al. (WO 2016/029967 A1) and Walker et al. (2016/0066756) disclose devices having similar structure and function as the applicant’s claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        27 May 2021